NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                               Submitted December 12, 2006*
                                 Decided January 8, 2007


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

No. 06-2584                                                   Appeal from the United
                                                              States District Court for the
ANTONIO HARRIS,                                               Southern District of Indi-
     Petitioner-Appellant,                                    ana, Terre Haute Division.
               v.
                                                              No. 2:05-cv-103-RLY-WGH
ALAN FINNAN, Superintendent, Wabash                           Richard L. Young, Judge.
Valley Correctional Facility,
      Respondent-Appellee.


                                              Order

   Antonio Harris lost 180 days’ good-time credit, and was demoted to a lower
credit-earning class, after a disciplinary board concluded that he had struck officer
Cooper during a riot at his prison. The district court denied Harris’s petition for a
writ of habeas corpus, but we reversed because the record did not answer two ques-
tions: first whether one member of the board had a conflict of interest, and second
whether there was adequate reason to believe an informant who identified Harris
as one of the guard’s assailants. Harris v. Hanks, No. 02-3540 (7th Cir. Dec. 19,
2003) (nonprecedential order). On remand the district judge directed the state to
hold a new hearing, which it did. A differently constituted board reached the same
conclusion. Harris filed another petition for habeas corpus. This was denied, and the


    * This successive appeal has been assigned to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2584                                                                     Page 2


principal issue on appeal is the same one as three years ago: whether the board had
adequate reason to believe the informant. (The change in the board’s composition
meant that the first issue did not recur.)

   Our prior opinion explained that relying on the informant’s information was
problematic because the only apparent reason for thinking it credible is that the in-
vestigator who relayed the information had checked the box on a preprinted form
reading: “Each confidential source approached the undersigned separately. They
each run with different groups and would have no reason to concoct the information
given to the undersigned. Each source provided substantially similar information to
the undersigned.” The reference to multiple confidential sources did not appear to
be applicable, however, because the board heard from only one. At the second hear-
ing, the investigator went into more detail and explained that, during a six-month
probe, ten informants had provided information about which inmates attacked
which guards during the riot. Only one of these, C.I. 01WVCF0828-7, identified
Harris as one of Cooper’s assailants. But C.I. 01WVCF0828-7 provided information
about other assailants (and attacks on other guards) that meshed with the informa-
tion supplied by three different informants; that’s why the investigator believed C.I.
01WVCF0828-7’s story about Harris. The board believed it too.

   Harris’s appellate brief appears to misunderstand what the investigator told the
board. The brief asserts that the investigator must be lying, because only one in-
formant, not three, identified Harris as among Cooper’s attackers. Yet the investi-
gator did not say that three informants had identified Harris; he said, rather, that
the observations of four informants (C.I. 01WVCF0828-7 and three others) over-
lapped and corroborated each other, and were credible for the further reason that
the informants “run with different groups and would have no reason to concoct the
information”. The board was entitled to credit C.I. 01WVCF0828-7, see Whitford v.
Boglino, 63 F.3d 527, 535–36 (7th Cir. 1995), and the informant’s information thus
provides “some evidence” for the decision and defeats Harris’s constitutional chal-
lenge. See Superintendent v. Hill, 472 U.S. 445 (1985).

    Harris asks for a remand because the district judge failed to address one of his
arguments: that the board should have discussed the exculpatory evidence he sub-
mitted. The judge should have mentioned this argument, but his failure to do so
does not require further proceedings. Harris is making a legal contention, and as
appellate review is non-deferential we can resolve the dispute ourselves. The Su-
preme Court has held that prison disciplinary boards must give reasons, including a
statement of the evidence relied on. See Wolff v. McDonnell, 418 U.S. 539, 564–65
(1974). It has not held, however, that boards must make subsidiary findings. This
board gave a reason, which also identified the evidence relied on: the board credited
the informant’s statement. That implies the rejection of Harris’s defense. It is not as
if Harris’s evidence were conclusive. He presented statements by inmates that most
rioters were white (Harris is black), and that Cooper could identify only one person
(a tattooed white inmate) as an assailant. But Cooper was struck by at least four
inmates and injured sufficiently severely that his memory was affected; that one or
more attackers was white does not rule Harris out.

                                                                            AFFIRMED